                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH



 AMERICAN DIGITAL SYSTEMS, doing
 business as ADVANCED COPY & PHOTO,                 MEMORANDUM DECISION AND
                                                   ORDER AWARDING A REASONABLE
        Plaintiff,                                        ATTORNEY’S FEE

 v.                                                                2:17-CV-293

 BRYAN NELSON,                                         Chief District Judge Robert J. Shelby

        Defendant.



       Defendant Bryan Nelson published a wedding photo on his website. Plaintiff American

Digital Systems (ADS) sued Nelson, claiming it had previously registered the wedding photo for

copyright with the U.S. Copyright Office. Throughout the ensuing litigation, ADS took

positions unsupported by the facts surrounding its purported registration with the U.S. Copyright

Office. ADS also misstated the authorship of key emails. It alleged the U.S. Copyright Office

sent it emails that, in fact, originated from Copyright Registry Online, a private company

unaffiliated with the U.S. Copyright Office. ADS’s counsel, F. Mark Hansen, repeated these

misstatements in a sworn Declaration. By taking unreasonable positions while repeatedly and

intentionally misstating key facts, ADS not only caused Nelson to incur unnecessary legal

expenses but also harmed the proper functioning and integrity of the judicial process. For these

reasons, which are detailed below, the court GRANTS Nelson’s Motion for an Award of

Attorney’s Fees under 17 U.S.C. § 505.
                                                    BACKGROUND

            The wedding photo at issue depicts Hansen’s daughter kissing him on the cheek; he is

wearing a boutonniere on his lapel and she is wearing a white wedding dress. 1 In October 2015,

Hansen discovered the photo on Nelson’s website, kingstonclan.com. 2 About a month later, in

November 2015, Hansen observed the photo’s absence from the website. 3 In March 2016,

Hansen observed the wedding photo’s reappearance on Nelson’s website. 4

            In mid-December 2015, while acting on ADS’s behalf, Hansen used Copyright Registry

Online (CRO) to apply for a copyright registration of the photo. 5 CRO is a private company

unaffiliated with the U.S. Copyright Office. 6 On December 18, 2015, Hansen received two

emails from CRO and two emails from the U.S. Copyright Office, in the following order.

                                                          (1) Thank You Email

            First, CRO sent an email with the subject heading “Copyright Registry Online – Thank

You For Your Order!” 7 This email directed Hansen to submit the material he wanted to

copyright. 8 In reply, he attached the file “551MilesAndVictoriaWed.jpg.” 9




1
    Dkt. 31-1, ex. 2.
2
    Dkt. 31 at ¶ 9; Dkt. 31-1 at ¶ 10.
3
    Dkt. 31 at ¶ 9; Dkt. 31-1 at ¶ 10.
4
    Dkt. 31 at ¶ 9; Dkt. 31-1 at ¶ 12.
5
    Dkt. 31 at ¶ 1; Dkt. 31-1 at ¶ 2; Dkt. 31-1, ex. 5.
6
    See Dkt. 26-1 and its accompanying exhibits, as well as Dkt. 31-1 at ¶ 2.
7
    Dkt. 31 at ¶ 2; Dkt. 31-1 at ¶ 3; Dkt. 31-1, ex. 1.
8
    Dkt. 31 at ¶ 2; Dkt. 31-1 at ¶ 3; Dkt. 31-1, ex. 1.
9
  Dkt. 31 at ¶ 3; Dkt. 31-1 at ¶ 4; Dkt. 31-1, ex. 2. The court assumes, without finding, that
“551MilesAndVictoriaWed.jpg” is the wedding photo that appeared on Nelson’s website.



                                                               2
                                               (2) Confirmation of Receipt Email

            Second, the U.S. Copyright Office sent an email with the subject heading “Confirmation

of Receipt.” 10 This email informed Hansen he could check the status of his claim via the

Copyright Office’s website using reference number 1-2969497301. 11

                                         (3) Copyright Service Request Reply Email

            Third, CRO sent an email with the subject heading “RE: Your Copyright . . . your service

request number: 1-2969497301.” 12 That email stated,

                Your work has been registered for copyright, your file(s) have been
                uploaded, and the file submission has been completed . . . Most online filers
                should receive a certification within eight months. Many will receive their
                certificates earlier . . . Whatever time is needed to issue a certificate, the
                effective date of registration is the day the Copyright Office receives a
                complete submission in acceptable form . . . Save this number for tracking
                the progress of your Copyright request: 1-296949730. 13

                                     (4) Acknowledgment of Uploaded Deposit Email

            Fourth and finally, the U.S. Copyright Office sent an email with the subject heading

“Acknowledgment of Uploaded Deposit.” 14 That email stated the “551milesandvictoriawed.jpg”

file was “successfully uploaded for service request 1-2969497301.” 15

            On April 14, 2017, while represented by Hansen, ADS sued Nelson for infringing its

copyrighted photo, i.e., the wedding photo. 16 In its Complaint, ADS stated, “ADS has registered

the [wedding photo] for copyright with the United States Copyright Office. The copyright


10
     Dkt. 31 at ¶ 4; Dkt. 31-1 at ¶ 5; Dkt. 31-1, ex. 3.
11
     Dkt. 31 at ¶ 4; Dkt. 31-1 at ¶ 5; Dkt. 31-1, ex. 3.
12
     Dkt. 31 at ¶ 5; Dkt. 31-1 at ¶ 6; Dkt. 31-1, ex. 4.
13
     Dkt. 31-1, ex.4 (emphasis in original); see also Dkt. 31 at ¶ 5; Dkt. 31-1 at ¶ 6.
14
     Dkt. 31-1, ex. 5; see also Dkt. 31 at ¶ 6; Dkt. 31-1 at ¶ 7.
15
     Dkt. 31-1, ex. 5; see also Dkt. 31 at ¶ 6; Dkt. 31-1 at ¶ 7.
16
     Dkt. 3.



                                                               3
request tracking number is 1-2969497301.” 17 ADS sought injunctive relief, attorney’s fees,

actual damages, and $100,000 in statutory damages. 18

            Nelson responded to the lawsuit by voluntarily removing the photo from his website and

moving to dismiss the Complaint. 19 He cited Tenth Circuit precedent holding a plaintiff can only

bring a copyright infringement suit after “a copyright is registered, and such registration occurs

when the Copyright Office approves the application.” 20 He further cited Tenth Circuit precedent

rejecting the proposition a work is registered upon submission of a copyright request. 21 Because

ADS failed to allege any facts supporting a reasonable inference the Copyright Office actually

approved ADS’s copyright registration request, Nelson argued dismissal was warranted. 22 He

also argued dismissal was warranted because ADS failed to plead statutory or actual damages. 23

            Rather than oppose Nelson’s Motion, ADS amended its complaint. 24 In its Amended

Complaint, ADS misstated the authorship of key emails. First, ADS alleged “the Copyright

Office sent ADS’s agent an email that begins: ‘Thank You For Your Order! Now . . . all you

need to do is send in the material you would like to copyright.’” 25 But CRO sent that email, not

the Copyright Office. 26 Indeed, CRO sent that email to Hansen, the lawyer who prepared the




17
     Id. at ¶ 11.
18
     Id. at ¶¶ 20, 21, 25.
19
     Dkt. 17 at 2; Dkt. 18 at ¶ 22.
20
  Dkt. 17 at 2 (citing La Resolana Architects, PA v. Clay Realtors Angel Fire, 416 F.3d 1195, 1203-04 (10th Cir.
2005)).
21
     Id. at 2-3 (citing La Resolana Architects, PA, 416 F.3d at 1205).
22
     Id. at 3.
23
     Id at 3-4.
24
     Dkt. 18.
25
     Id. at ¶ 13.
26
     Dkt. 31 at ¶ 2; Dkt. 31-1 at ¶ 3; Dkt. 31-1, ex. 1.



                                                             4
Amended Complaint. 27 Second, ADS alleged “[T]he Copyright Office responded . . . with a

written notification that “Your work has been registered for copyright.” 28 But CRO, not the

Copyright Office, sent that email to Hansen. 29 In its Amended Complaint, ADS continued to

seek the same injunctive relief, attorney’s fees, and actual damages but raised its demand for

statutory damages to $150,000. 30

            Nelson again moved to dismiss.31 He reasserted that ADS failed to identify any

registered work, and he requested the court take judicial notice of the Copyright Office’s online

records documenting that the photo was not registered until May 2, 2017. 32 ADS, in opposition,

continued to misstate the authorship of the Thank You and Copyright Service Request Reply

emails. 33 Hansen repeated those misstatements in his sworn Declaration. 34 ADS also disputed

the significance of the Copyright Office’s records showing a May 2, 2017 registration date. 35 At

bottom, ADS alleged the Copyright Office’s online records conflicted with the emails it received

from the Copyright Office; and it argued the court was required to resolve the conflict in favor of

ADS at the motion to dismiss stage. 36 Nelson replied with evidence demonstrating CRO sent the

Thank You and Copyright Service Request Reply emails. 37



27
     Dkt. 31-1 at ¶ 3; Dkt. 31-1, ex. 1.
28
     Dkt. 18 at ¶ 15 (emphasis in original).
29
     Dkt. 31 at ¶ 5; Dkt. 31-1 at ¶ 6; Dkt. 31-1, ex. 4.
30
  Dkt. 18 at ¶¶ 30, 35; Audio record of May 5, 2018 hearing at 21:35-21:40 (“We still have claim for actual
damages”).
31
     Dkt. 20.
32
     Id. at 3.
33
     Dkt. 23 at 5-6.
34
     Dkt. 23-1 at ¶¶ 2-4.
35
     Dkt. 23 at 5-6.
36
     Id.
37
     See Dkt. 26-1.



                                                           5
            Before the court ruled on Nelson’s Second Motion to Dismiss, ADS filed a Motion for

Partial Summary Judgment, as well as a new Declaration, in which Hansen changed his sworn

testimony. 38 For the first time, ADS and Hansen disclosed CRO sent the Thank You and

Copyright Service Request Reply emails. 39 Hansen revealed he used “Copyright Registry

Online to enter [copyright registration information,] which submitted the information to the U.S.

Copyright Office.” 40 No longer did he maintain the Copyright Office sent him an email that the

wedding photo had been registered. Instead, he stated, “I received an email . . . informing me . . .

Your work has been registered for copyright.” 41 Nonetheless, ADS insisted the wedding photo

was registered in December of 2015 because the Copyright Office was “equitably estopped from

claiming otherwise.” 42

            During a May 15, 2018 hearing on Nelson’s Second Motion to Dismiss and ADS’s

Motion for Summary Judgment, the court did not analyze the legal ramifications of ADS’s

misstatements. Rather the court analyzed three conspicuous reasons ADS’s claims failed. First,

the court dismissed with prejudice any claims for statutory damages or attorney’s fees because it

was undisputed any infringement commenced before the alleged registration; and thus copyright

law foreclosed the awarding of statutory damages or attorney’s fees. 43 Second, the court

dismissed without prejudice ADS’s claim for actual damages because ADS failed to allege any

facts supporting a reasonable inference that ADS suffered actual damages. 44 Third, the court



38
     See Dkt. 31; Dkt. 31-1.
39
     Dkt. 31-1 at ¶¶ 3, 6; Dkt. 31-1, exs. 2, 4.
40
     Dkt. 31-1 at ¶ 2.
41
     Id. at ¶ 6.
42
     Dkt. 36 at 3.
43
     Dkt. 42 (citing 17 U.S.C. § 412).
44
     Dkt. 42.



                                                   6
dismissed without prejudice ADS’s claim for injunctive relief because there was no allegation of

ongoing infringement, and thus the claim was moot. 45

           Nelson, as the prevailing party, requested a reasonable attorney’s fee. 46 The court denied

Nelson’s request insofar as it was premised on ADS’s statutory damages claim being frivolous:

ADS took the reasonable position that Nelson ceased his initial infringement long enough that,

when he resumed infringement, he infringed anew. 47 In other words, the court ruled ADS’s

statutory damages claim was not frivolous because the Tenth Circuit had not ruled on the theory

of infringement advanced by ADS. 48 The court stated insofar as the request for attorney’s fees

was based on other arguments, it was “premature and should be evaluated if at all on the basis of

a full record.” 49 The court thus denied Nelson’s request for an attorney’s fee without prejudice

“with respect to alternative bases.” 50 Although afforded the opportunity to amend its complaint

within fourteen days, 51 ADS did not amend its pleading to sufficiently allege actual damages or

ongoing infringement. The court closed the case on June 5, 2018. 52 Before the court now is

Nelson’s renewed Motion for a reasonable attorney’s fee. 53




45
     Id.
46
     Id.
47
     Id.
48
     Id.
49
     Id.
50
     Id.
51
     Id.
52
     Dkt. 43.
53
     Dkt. 49.



                                                    7
                                                LEGAL STANDARD

            A court may award a reasonable attorney’s fee to the prevailing party in a copyright

infringement action. 54 A multi-factor test, derived from the Supreme Court’s decision in Fogerty

v. Fantasy, Inc., guides a court in the exercise of its discretion. 55 Factors the court should

consider include “frivolousness, motivation, objective unreasonableness (both in the factual and

in the legal components of the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.” 56 Among these factors, the objective

reasonableness of the losing party’s position should be given substantial weight. 57 By giving

substantial weight to this factor, the legal system “encourages parties with strong legal positions

to stand on their rights and deters those with weak ones from proceeding with litigation.” 58 Yet

the objective reasonableness factor is not dispositive. “[A] court may order fee-shifting because

of a party's litigation misconduct, whatever the reasonableness of his claims or defenses.” 59

Ultimately, in applying any factor, the court must remain faithful to the purpose of the Copyright

Act, which is to enrich the general public through access to creative works, by “striking a

balance between two subsidiary aims: encouraging and rewarding authors’ creations while also

enabling others to build on that work.” 60




54
     17 U.S.C. § 505.
55
     510 U.S. 517, 534 n.19 (1994).
56
     Id. (internal quotation marks omitted) (citing Lieb v. Topstone Indus., Inc., 788 F.2d 151, 156 (3d Cir. 1986)).
57
     Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1983 (2016).
58
     Id. at 1986.
59
     Id. at 1979.
60
     Id. at 1986 (citing Fogerty, 510 U.S. at 526); Fogerty, 510 U.S. at 534 n.19.



                                                              8
                                                    ANALYSIS

            After scrutinizing the full and complete record of this case, the court finds ADS (I)

maintained suit based on objectively unreasonable positions, (II) prolonged, complicated, and

jeopardized the just resolution of this litigation by serially and intentionally misstating the

authorship of key emails, and (III) otherwise harmed the proper functioning and integrity of the

judicial process. Accordingly, the court awards a reasonable attorney’s fee.

     I.     ADS maintained suit based on an objectively unreasonable position.

            ADS maintained suit based on at least two objectively unreasonable positions. First, in

its original pleading, ADS sought actual damages without alleging a commercial use of the

wedding photograph by Nelson or identifying any commercial injury that ADS suffered. 61 And

it maintained that position in an amended pleading, even after it was challenged for failing to

identify any basis for actual damages. 62 Thus, not once but twice, ADS unreasonably sought

actual damages.

            Second, ADS unreasonably sought statutory damages and a reasonable attorney’s fee

because it lacked any factual basis from which to infer the Copyright Office approved its

registration application. To seek statutory damages or a reasonable attorney’s fee for copyright

infringement, a plaintiff must have actually registered its copyright. 63 Such registration occurs

when the Copyright Office approves a copyright registration application. 64 Here, ADS argues




61
     See Dkt. 3 at ¶ 20.
62
  ADS represented to the court that the Amended Complaint maintained a claim for actual damages. Audio record
of May 5, 2018 hearing at 21:35-21:40 (“We still have claim for actual damages”); see Dkt. 18 at ¶¶ 29-30.
63
     17 U.S.C. § 411; see La Resolana Architects, PA, 416 F.3d at 1200.
64
     La Resolana Architects, PA, 416 F.3d at 1203-04.



                                                           9
emails from the U.S. Copyright Office and CRO supported an inference the Copyright Office

approved its registration application.

            But every email from the Copyright Office indicated ADS’s application was not yet

approved. The Confirmation of Receipt email does not reasonably support the inference the

Copyright Office approved ADS’s application. That email directed Hansen to send in the

material he wanted to register at the Copyright Office’s website, and it informed him, “[y]ou

may check the status of this claim via [the Copyright Office’s website] using this number 1-

2969497301. If you have questions or need assistance, Copyright Office contact information can

be found at http://www.copyright.gov/help/ index.html#general.” 65 The Acknowledgment of

Uploaded Deposit email also indicated ADS’s application was not yet approved. That email

acknowledged the submission of ADS’s “registration claim” and informed Hansen that the

wedding photo was “successfully uploaded for service request 1-2969497301.” 66

            Likewise, rather than support an inference the Copyright Office had approved ADS’s

registration application, every email from CRO indicated the Copyright Office had not yet

approved ADS’s application. True, CRO thanked Hansen for his order in its Thank You email,

informing him “all you need to do is send in the material you would like to copyright.” 67 And in

its Copyright Service Request Reply email, CRO stated, “[y]our work has been registered for

copyright, your file(s) have been uploaded, and the file submission has been completed.” 68

Critically, however, CRO added a timeline for the receipt of a registration certificate, providing,




65
     Dkt. 31-1, ex. 3 (emphasis added).
66
     Dkt. 31-1, ex. 5 (emphasis added).
67
     Dkt. 31-1, ex. 2.
68
     Dkt. 31-1, ex. 4.



                                                  10
                Processing Time for E-Filing: Most online filers should receive a
                certificate within eight months. Many will receive their certificates
                earlier.

                Processing Time for Form CO and Paper Forms: Most of those who file on
                these forms should receive a certificate up to 13 months of submission.
                Many will receive their certificates earlier.

                Note: Whatever time is needed to issue a certificate, the effective date of
                registration is the day the Copyright Office receives a complete submission
                in acceptable form. You do not need to wait for a certificate to proceed with
                publication.

                Save this number for tracking the progress of your Copyright request:
                1-2969497301 69

By informing Hansen he should receive a certification of registration within eight months of

submitting his application and suggesting he track the progress of his copyright request, the CRO

Reply email made it clear—on December 18, 2015—the Copyright Office had not yet approved

ADS’s application.

           Furthermore, Hansen never alleged he obtained a Certificate of Registration, even though

he filed suit on April 14, 2017, well over eight months after the receipt of the Copyright Service

Request Reply email. Even when repeatedly confronted with the Copyright Office’s online

records, which indicated a May 2, 2017 registration date, 70 Hansen did not seek to rebut those

online records with a registration certificate. The most likely reason for Hansen’s reluctance is



69
     Dkt. 31-1, ex. 4 (emphasis altered).
70
  Dkt. 20 at 2 (“The Court Should Take Judicial Notice of the Copyright Office’s Records that Show that
Photo was not Registered until May 2, 2017.”) (emphasis in original); Dkt. 26 at 2 (“[T]he court should take
judicial notice of the Copyright Office’s official and public records that show the photo was registered in May 2017,
more than one year after the alleged infringement began.”); Dkt. 28 at 1-2 (“Plaintiff now asks this Court not to
consider materials proving that the emails Plaintiff asserts are official records from the Copyright Office are not
actually from the Copyright Office, but rather a commercial service provider.”); Dkt. 35 at 9 (“In support of its
request that this Court contradict the U.S. Copyright Office’s official records, Plaintiff attaches emails purporting to
show that Plaintiff submitted an application, but fails to provide a copy of that application or any explanation as to
why the U.S. Copyright Office lists the registration date as May 2, 2017. Plaintiff, therefore, has failed to meet its
burden to prove a registration date earlier than the official registration date determined by the Register of
Copyrights.”); Dkt. 49 at 7-8; Dkt 54 at 8.



                                                          11
that the registration certificate, and more specifically the date printed on it, would not support the

arguments he previously made and would lay bare the unreasonableness of his prior positions.

Indeed, given the evidentiary value of a registration certificate, 71 the court can identify no other

reason Hansen would withhold the document. In light of the full record, the court concludes

ADS’s maintained suit for statutory damages and a reasonable attorney’s fee based on two

objectively unreasonable positions.

 II.       By serially and intentionally misstating the authorship of key emails, ADS
           prolonged, complicated, and jeopardized the just resolution of this litigation.

           ADS prolonged this litigation by repeatedly misstating the Copyright Office authored

emails that, in truth, CRO authored. 72 In response to Nelson’s first Motion to Dismiss, ADS

postponed the dismissal of its claims by introducing and relying on misstatements in its

Amended Complaint. 73 In response to Nelson’s second Motion to Dismiss, ADS again

postponed dismissal by repeating those misstatements, alleging the Copyright Office’s online

records conflicted with the emails from the Copyright Office, and arguing the court was required

to resolve that conflict in favor of ADS at the motion to dismiss stage. 74

           Based on the record before it, and its interactions with counsel during hearings, the court

finds Hansen’s and ADS’s misstatements were intentional. Their mistruths befogged this

litigation and thwarted procedural mechanisms designed to safeguard individuals from the stress

and expense of unnecessarily defending against futile litigation. As a result, Nelson unfairly


71
  The U.S. Copyright Office issues a Certificate of Registration upon approval of a copyright application. “A
certificate of registration validly obtained from the Copyright Office within five years of first publication (or at any
time for unpublished works) constitutes prima facie evidence of the originality of the work and of the facts stated
therein (e.g., that the claimant is the author, that the work was published on X date in X country).” William F. Patry,
3 Patry on Copyright § 9:7 (Sept. 2018 Update).
72
     See previous discussion on pages 1-7.
73
     Dkt. 18 at ¶¶ 13, 15.
74
     Dkt. 23 at 2-8.



                                                          12
incurred legal expenses defending against futile claims. 75 Their mistruths also wasted judicial

resources, necessarily delaying the resolution of other cases with merit, while also threatening an

erroneous ruling by the court. In total, their mistruths prolonged, complicated, and jeopardized

the just resolution of this litigation.

III.        Other factors weigh in favor of an award of a reasonable attorney’s fee.

            ADS’s claims for actual damages, $150,000 in statutory damages, and attorney’s fees

kept Nelson in court. Absent these claims, it is doubtful he would have defended against the

injunction claim: indeed, Nelson removed the photograph from his website in response to ADS’s

first pleading. 76 ADS’s misstatements also kept Nelson in court by obscuring the futility of

ADS’s claim for some time. Nelson ultimately prevailed in his suit but gained nothing

monetarily; instead, he incurred legal expenses. An award of a reasonable attorney’s fee will

appropriately compensate Nelson for the legal expenses he incurred in unveiling the

untruthfulness of ADS’s factual positions and defending against ADS’s futile suit. Such an

award will also deter similar conduct in the future. Finally, an award of attorney’s fees will

promote the purpose of the Copyright Act by encouraging parties and their counsel to read the

Act and controlling law, consider facts, and take legally viable positions. 77




75
     See Dkts. 20, 21, 26, and 35, as well as 26-1 and its accompanying exhibits.
76
     Dkt. 17 at 2.
77
  A good-faith motivation, on the part of ADS and Hansen in bringing suit, would not change the court’s decision
on this Motion. Therefore, the court assumes, without finding, that ADS and Hansen brought suit for a proper
purpose.



                                                           13
                                                CONCLUSION

           In light of the foregoing, and after careful consideration of Nelson’s accounting of

attorney’s fees, the court concludes an award of $48,564.00 is reasonable. 78 The court GRANTS

Nelson’s Motion. 79 ADS is ORDERED to pay Nelson his legal fees no later than April 30, 2019.

           SO ORDERED this 30th day of January, 2019.

                                                      BY THE COURT:


                                                      ________________________________________
                                                      ROBERT J. SHELBY
                                                      United States Chief District Judge




78
   The court makes this finding using a lodestar method that considers local hourly rates and the number of hours a
reasonable attorney would have expended in this litigation. The local hourly rates of Nelson’s counsel reasonably
varied between approximately $200 and $300 per hour. And his counsel expended a reasonable amount of time on
this litigation, just under 200 hours in total. See Dkt. 49, ex.4; Dkt. 52, ex. 2.
79
     Dkt. 49.



                                                         14
